UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: May 25, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. On or about May 25, 2007 the Registrant entered into a Legal Service Agreement with SEC ATTORNEYS LLC in which Jerry Gruenbaum, the CEO of the Registrant is the Managing Member.Under said Legal Service Agreement, the Registrant agreed to pay SEC ATTORNEYS LLC € 12,000 (approximately $16,320 USD) per month for one year and thereafter for an indefinite period subject to one month written notice by either party to provide legal service to the Registrant and to provide a CEO and CFO for the Registrant.SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: August 13, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: August 13, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer)
